Citation Nr: 0100658	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for asbestosis, right 
parietal pleura, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to July 1956.  

This appeal arose from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied the veteran's claim for 
entitlement to an increased evaluation for asbestosis, right 
parietal pleura, currently evaluated as 10 percent disabling.  

The veteran withdrew his request for a hearing.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

Pulmonary function testing showed forced vital capacity (FVC) 
of 76 to 79 percent of predicted.  Diffusion capacity of the 
lung for carbon monoxide (DLCO) in May of 1999 was 67 percent 
of predicted.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
asbestosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991 and Supp. 2000);  38 C.F.R. §§ 4.21, 4.97, Diagnostic 
Code 6833 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating decision of April 1989 service connection was 
granted for asbestosis, right parietal pleura.  Based 
primarily on a February 1989 VA examination, a 10 percent 
rating was assigned effective in December 1988.  That rating 
has been in effect since that time.

In May 1997 pulmonary function testing was accomplished to 
rule out exercise induced bronchospasm.  On the test FVC was 
79 percent of predicted.  The studies were interpreted as 
showing decreased FVC and normal flow indices.  There was no 
evidence of exercise induced asthma.  

A clinic report from May 1997 noted that the veteran was 
working on game trails with a "weed eater" and complained 
of severe dyspnea.  His chest was clear and pulmonary 
function tests were low normal.  The impression was stable 
dyspnea.  

When the veteran was tested in May 1998 he reported dyspnea 
on hills and stairs with a non-productive cough and frequent 
wheezing.  Pulmonary function studies at that time showed FVC 
of 76 percent of predicted with improvement to 79 percent of 
predicted after treatment with bronchodilators.  The 
impression on the accompanying report was that FVC was down 
but that it was probably a normal pulmonary function test.  

The clinic report from May 1998 noted complaints of 
occasional dyspnea, especially at high altitude.  It was 
noted that pulmonary function tests showed a slight decrease 
in FVC and other measures.  The impression was stable 
disease.  

A VA examination of the veteran's respiratory system was 
conducted in September 1998 and pulmonary function studies 
from May 1998 were reviewed.  The veteran reported that he 
worked actively with the fish and wildlife department of the 
Department of the Interior in a game preserve.  His work 
consisted of maintaining a trail, weeding and clearing brush.  
He complained of shortness of breath on walking less than one 
block although he reported that he could continue after 
resting.  He also reported nocturnal dyspnea and trouble with 
cough and sputum for two or three years.  Examination showed 
no deepening of the chest and breath sounds were good.  Lungs 
were clear to auscultation and percussion.  The assessment in 
relevant part was history of exposure to asbestosis with 
shortness of breath.  It was noted that he was not showing 
any signs of pulmonary congestion or change in chest diameter 
to suggest emphysema or bronchitis.  

Pulmonary function testing in May 1999 noted FVC of 76 
percent of predicted with improvement to 79 percent of 
predicted post bronchodilator medications.  DLCO was 67 
percent of predicted.  The test report noted a history of 
dyspnea after any exertion with a non-productive cough and 
frequent wheezing.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

Asbestosis is evaluated under the General Rating Formula for 
Interstitial Lung Disease.  A 10 percent evaluation is 
assigned for a FVC of 75 to 80 percent of predicted or a DLCO 
(SB) of 66 to 80 percent.  A higher evaluation of 30 percent 
requires a FVC of 65 to 74 percent of predicted or a DLCO 
(SB) of 56 to 65 percent.  38 C.F.R. § 4.97, Diagnostic Code 
6833.  

on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Analysis

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  There is no indication of 
other government or private medical records that have not 
been obtained and the veteran has been provided with a VA 
examination.  

Pulmonary function studies from May 1997 to May 1999 showed 
FVC of 76 to 79 percent of predicted.  DLCO in May of 1999 
was 67 percent of predicted.  Comparing these results with 
the appropriate diagnostic criteria, the Board must conclude 
that the pulmonary function studies results are consistent 
with the criteria for a 10 percent evaluation, the current 
evaluation assigned.  The criteria for a higher evaluation, 
FVC of 65 to 74 percent of predicted or a DLCO (SB) of 56 to 
65 percent, have not been shown.  

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not make any conclusion that the claim did not meet the 
criteria for an extraschedular evaluation.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The current schedular 
criteria adequately compensates him for the current 
demonstrated nature and extent of severity of his service 
connected asbestosis.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

To further explain, the Board concludes that there has been 
no showing by the veteran of extraordinary or exceptional 
disability from the service connected disability, beyond that 
contemplated by the rating schedule, such as frequent periods 
of hospitalization or marked interference with employment due 
to the service connected disorder.  The veteran did claim 
that he was going to have to retire early because of problems 
with asbestosis but did not present any other evidence in 
connection with this assertion.  

From the facts reported above it is apparent that the veteran 
has impairment from his service connected disorder, but not 
to an extraordinary or unusual degree such that the schedular 
standards in the rating schedule should be set aside in favor 
of an extraschedular rating.  There is no objective basis 
upon which to conclude that he experiences marked 
interference with employment.  The veteran was shown to have 
only slight impairment of pulmonary function on testing in 
1997, 1998 and 1999.  

Therefore, the Board concludes that there exists no basis 
upon which to refer the veteran's case to the Director of the 
VA Compensation and Pension Service or the Under Secretary 
for consideration of extraschedular evaluation under 
38 C.F.R. § 3.321(b).  



ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for asbestosis is denied.  



		
	HOLLY E. MOHLMANN
	Member, Board of Veterans' Appeals



 

